El Juez Asociado Se. del Tobo,
emitió la opinión del tribunal.
Se trata de mi pleito sobre reivindicación y daños y per-juicios. El demandante alegó que era dueño en pleno do-minio de una finca rústica de cien cuerdas radicada en los *685términos municipales de Ciales y Manatí; que hallándose en la quieta posesión de ella desde el 21 de agosto de 1911 en que la adquirió por compra a- Cristóbal Frau, fué desa-lojado de la misma violenta e ilegalmente en enero de 1913 a instancias de los demandados, quienes entraron en la pose-sión de la finca y se mantienen en ella; que mientras el demandante estuvo en el disfrute de su propiedad la cultivó sembrando alrededor do quince cuerdas de tabaco y otras más de plátanos y frutos menores, y que sufrió daños y per-juicios por valor de mil pesos. Tales son, en resumen, las alegaciones del demandante.
Los demandados alegaron excepciones previas que fueron finalmente desestimadas y contestaron negando los hechos de la demanda y alegando como materia nueva, en‘resumen, que por virtud de cierto pleito seguido en la Corte Federal, Enrique Pousa Parés llegó a ser dueño de la finca de que se trata y cedió a los demandados sus abogados un condominio de la mitad de la misma; que trataron de tomar posesión de su condominio y encontrando serios obstáculos obtuvieron el 5 de septiembre de 1912 de la Corte Federal una orden de posesión dirigida al márshal, que fué cumplimentada en 2 de enero de 1913; que la finca fué objeto de un embargo y luego de una venta judicial practicada por la Corte Municipal de Manatí y que al verificarse dicha venta los compra-dores fueron informados de los derechos de los demandados, habiéndose inscrito su título con tal advertencia en el regis-tro de la propiedad. Y los demandados alegan además que la Corte de Distrito de Arecibo no tiene jurisdicción por tratarse de un asunto ventilado y que debía continuar venti-lándose en la Corte Federal.
Trabada así la contienda, la corte.de distrito declaró con lugar la demanda en cuanto a la reivindicación y sin lugar en cuanto' a la reclamación de daños y perjuicios. Ambas partes apelaron entonces para ante este tribunal.
*686La cuestión de jurisdicción planteada carece de impor-tancia. Como sostiene el juez de distrito, la acción reivin-dicatoría establecida por una persona que no fué parte en el pleito iniciado y terminado en la Corte Federal, no está su-jeta a la jurisdicción de dicha corte porque el despojo se haya cometido usándose de una orden de la misma. El dueño desposeído acudió propiamente en demanda de justicia a la corte de jurisdicción general del lugar en que están situados sus bienes.
Examinadas las pruebas no hay duda alguna con respecto a la identidad de la finca y al título de dominio que tiene sobre ella el demandante. El demandante la adquirió por compra el 21 de agosto de 1911 a Cristóbal Frau y su título quedó inscrito en el registro desde el 12 de septiembre de 1911; Frau a su vez la había adquirido por compra a Ramón Castillo el 11 de marzo de 1911; Castillo por compra a Francisco Sánchez Cines, el 3 de septiembre de 1910; Cines por compra a Ramón Castillo el 23 de julio de 1909; Castillo por compra a la sociedad Frau y Cía., y Frau y Cía. por último, por compra en pública subasta el 20 de febrero de 1907, en pleito seguido contra Enrique Pousa Pares, de quien alegan que traen causa también los demandados. Todas las ante-riores transferencias constan inscritas en el registro de la propiedad.
Fué cuando la venta a Frau y Cía. que el márshal hizo la advertencia alegada por los demandados en su contestación. Pero es lo cierto que la finca había sido ya previamente em-bargada a las resultas del pleito en que fué finalmente ven-dida, seguido contra el cliente de los demandados, y éstos no pudieron obtener de su cliente más de lo que su cliente tenía. El peso de la prueba para demostrar que se había hecho a los demandados la cesión con anterioridad al 30 de noviembre de 1906, fecha del embargo, correspondía a los demandados, y ellos no lo hicieron así. Ellos demostraron que- tenían a su nombre cierta cesión privada bóchales por su cliente ins-*687erita en los libros de la Corte Federal desde el 31 de diciem-bre de 1906 en cnanto a la mitad de la finca habiendo adqui-rido su cliente la finca entera por virtud de la sentencia que obtuvo a su favor en la dicha Corte Federal. La cesión era de fecha agosto 1, 1906, pero los demandados estaban obli-gados a probar la fecha en que en realidad de verdad se otorgó la cesión y no limitarse a confiar en la fecha mencio-nada en el documento. Yéase el artículo 1195 del Código Civil.
En cuanto a la. circunstancia de haberse hecho constar en el registro desde la inscripción a favor de Frau y Cía. que la venta se hacía sin perjuicio de los derechos que pudieran tener Hartzell y Rodríguez Serra a la mitad de la finca, sin determinar esos derechos, ni si se referían al dominio o a cualquier otro derecho real, es bien claro que no puede con-siderarse como determinante de la existencia jurídica de una mención, como sostiene en su opinión la corte de distrito. Si es que en realidad los demandados tenían algún derecho, es lo cierto que nunca trataron de inscribirlo de modo específico, como requiere la ley, en el registro. No es necesario dis-cutir el caso de Jordán v. Gómes, 18 D. P. R. 151.
La sentencia, pues, en cuanto declaró con lugar la reivin-dicación, debe confirmarse. Examinemos la cuestión de frutos.
Sostiene la corte sentenciadora en su opinión que la prueba en cuanto a ese extremo es deficiente y confusa. Sin embargo la liemos examinado y aunque convenimos en que pudo ser en efecto más precisa, esto no obstante hay en ella ele-mentos que permiten fijar una> cantidad mínima que sin temor a dudas pueda considerarse como perjuicios realmente su-fridos por el demandante a virtud de los actos de los deman-dados.
El testigo Lorenzo Casanovas declaró que el demandante tenía a la fecha del desalojo de diez a doce cnerdas sembradas de tabaco que podían valer de ochenta a noventa pesos cada *688una; que tenía sembrados además plátanos, guineos y habi-chuelas, y que la finca podría producir'en limpio, de quinientos a seiscientos pesos anuales. Otro testigo, Eulogio Perales, asegura que cuando el demandante fué echado de la finca tenía sembrados frutos menores y como de nueve a diez cuer-das de tabaco. Y declarando el propio demandante como testigo expresó que en efecto tenía doce o trece cuerdas de tabaco que valían ochenta pesos cada una, que seis eran de él y en el resto, cultivado por sus agregados, le correspondía la mitad, y que los frutos menores valdrían de doscientos a trescientos pesos. Que la finca producía en limpio de cua-trocientos a quinientos pesos anuales.
Esa prueba quedó en pie. Por. virtud de los actos de los demandados el demandante ha sido privado por años de la posesión de una fincg, que legítimamente le pertenece. En esa finca tenía cultivos al tiempo del despojo, cultivos que no pudo recoger. Sin hacer cálculos sobre lo que la finca pudo producir, limitándonos a lo perdido en las siembras, y de esto tomando una cantidad que esté necesariamente com-prendida dentro de la prueba, creemos que lo menos que la justicia requiere que se ordene reintegrar por los deman-dados al demandante es la suma de quinientos pesos.
En consecuencia de lo expuesto debe revocarse la sen-tencia apelada en cuanto a su pronunciamiento sobre frutos, sustituyéndose el pronunciamiento revocado por otro que conceda una indemnización por la suma indicada.

Confirmada la sentencia apelada en cuanto a la reivindicación y revocada en cuanto al pronunciamiento sobre frutos.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Aldrey y Hutchison.
El Juez Asociado Sr. Wolf firmó conforme con la senten-cia con excepción de lo que se refiere a daños y perjuicios.